MEMORANDUM **
Teresa Higuera Ortiz, and her two daughters Angelica and Lisbet Higuera, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of their applications for suspension for deportation. We lack jurisdiction to review the IJ’s discretionary denial of relief, as well as petitioners’ non-colorable due process contentions, which are simply attacks on the IJ’s discretionary determination recast as constitutional arguments. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001). We therefore dismiss the petition for review.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioners’ period of voluntary departure will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.